Citation Nr: 0205870	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1978.

Service connection was previously denied for PTSD by a March 
1991 rating decision.  Although the veteran filed a timely 
Notice of Disagreement with this rating decision, he did not 
submit a timely Substantive Appeal after a Statement of the 
Case was issued, and the decision became final.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which reopened the veteran's claim, but denied 
service connection for PTSD on the merits.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in September 2000, a transcript 
of which is of record.

In a November 2000 decision, the Board concurred that new and 
material evidence had been presented to reopen, but denied 
service connection for PTSD on the merits.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a July 2001 Order, the Court 
vacated and remanded the Board decision, to the extent it 
denied the underlying claim of service connection for PTSD, 
for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran contends that he developed PTSD as a result 
of physical and emotional abuse that occurred during military 
service.  In particular, he recounts an "initiation" ritual 
where he was stripped naked, hung upside down, and had his 
body smeared with spit, coffee grinds, and other materials; 
being slammed against a wall by his supervisor; having 
several teeth broken as a result of an assault by fellow 
servicemen; and being forced to clean up puddles of Cellulose 
without protective gear, which resulted in an eye infection.

3.  The medical evidence reflects that the veteran receives 
current psychiatric treatment, and has been diagnosed with 
PTSD based upon his account of in-service emotional and 
physical abuse.

4.  The veteran's service medical records reflect that he was 
diagnosed with a personality disorder and drug abuse during 
service, but do not show that he was diagnosed with an 
acquired psychiatric disorder.

5.  The veteran's service medical records also reflect that 
he complained of problems with his peers and supervisors, but 
do not show that he received any actual physical abuse to 
include his account of the alleged initiation ritual.

6.  While the service medical records confirm that the 
veteran experienced eye problems due to cleaning up 
Cellulose, as well as nose and mouth trauma with several 
broken teeth during service, but they do not show that these 
injuries occurred as a result of harassment and/or abuse by 
fellow servicemen.


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2001); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91 (1993); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and advised the 
veteran of the evidence necessary to substantiate his claim 
by the March 1999 Statement of the Case and the September 
1999 Supplemental Statement of the Case.  Further, the 
veteran was advised of the evidence necessary to substantiate 
his case by the prior Board decision of November 2000.  The 
Board acknowledges that the veteran testified at his personal 
hearing about an individual (TG) with whom he reportedly 
served with during his military service who he identified as 
having constantly threatened him, and who reportedly informed 
him that an officer was arranging for him to be harassed to 
the point that he would commit suicide.  Nevertheless, the 
veteran acknowledged that efforts to locate the individual 
had been unsuccessful.  The veteran's attorney subsequently 
submitted a statement in August 2001 which requested that VA 
search the relevant records for TG's last known address and 
telephone number.  However, the Court has held that the duty 
to assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  Moreover, the Board finds that the veteran 
has not otherwise indicated any pertinent evidence that has 
not been obtained or requested by the RO, to include 
corroborating evidence for his alleged stressors.  In 
addition, the Board sent correspondence to the veteran's 
attorney in October 2001 informing him that he had 90 days in 
which to present additional evidence or argument in support 
of the veteran's claim.  By a correspondence dated in January 
2002, the attorney requested an extension of 60 days upon 
which to present additional evidence or argument.  
Thereafter, the Board informed the attorney that his request 
had been granted, and that he had until April 1, 2002, to 
submit additional materials.  However, no additional 
communication appears to have been received from the 
veteran's attorney.  Accordingly, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled, to include the revised regulatory provision 
of 38 C.F.R. § 3.159.  No additional assistance or notice to 
the veteran is required based on the facts of the instant 
case.

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

As an additional matter, the Board notes that the provisions 
of 38 C.F.R. 3.304(f) used to require that there be a "clear 
diagnosis" of PTSD.  A "clear diagnosis" of PTSD was, at a 
minimum, an unequivocal one.  Cohen at 139.  However, this 
regulation was amended in June 1999.  64 Fed. Reg. 32,807-
32,808 (June 18, 1999) (codified as amended at 38 C.F.R. § 
3.304(f) effective March 7, 1997, the date of the Court's 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  These 
amendments, in part, eliminated the requirement of a "clear 
diagnosis." 61 Fed. Reg. 32.807-32.808.  In the instant 
case, the Board finds that the amendments to 38 C.F.R. 
3.304(f) were to conform the regulation to the Court's 
holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim under the revised criteria of 38 C.F.R. 3.304(f).  
Bernard, supra.


Background.  The veteran's service medical records reflect 
that he was treated for chemical abrasion of the left eye in 
February 1978.  He reported that he was cleaning up Cellulose 
when he sat down to rest, rubbed his eye with his hand, and 
his eye began to burn badly.  

Records from April 1978 reflect that he reported feeling 
extremely anxious for the past several weeks, and had an 
episode of crying and anxiety.  He also reported that he had 
a hard time sorting things out.  It was noted that he seemed 
mildly depressed, and related paranoia towards other persons 
in his division.  He was referred for counseling.  

Records from June 1978 reflect that he underwent psychiatric 
evaluation.  It was noted that he had been unable to cope 
with the military in general, and had been getting into 
drugs.  In fact, he admitted that he had been "tripping on 
acid for the last 3 days" and that he was still feeling the 
effects.  Provisional diagnosis was probably inadequate 
personality, but, due to the effects of the drugs, it was 
determined that an adequate mental status could not be 
obtained at that time.  

An undated consultation sheet notes that the veteran had 7 
months of active duty completed, and had been referred for 
possible drug problems.  This consultation report noted that 
the veteran came from a broken home, which was broken by two 
divorces.  It was noted that he had mixed feelings towards 
his mother; loved his real father, who died in an accident 
when he was 16-years-old; and that he hated both his 
stepfather and the man living with his mother.  Further, it 
was noted that the veteran dropped out of the 11th grade 
after being hospitalized for 9 days due to psychological 
problems.  He had several problems in school, such as 
lateness, truancy, and personality conflicts with teachers.  
Additionally, it was stated that he was not popular in 
school, and that most of his friendships were based on people 
who he got high with.  He reportedly joined the military to 
learn a trade and finish his education, but he did not like 
his job, the military, and had a very poor relationship with 
his supervisors.  In fact, he reported that he felt his LPO 
was out to get him.  Regarding his drug use, it was stated 
that he started using drugs at age 10 due to peer pressure; 
that he had used marijuana since 1973; alcohol since age 11; 
barbiturates since June 1973; and cocaine since 1974.  
Impression following evaluation of the veteran was that he 
was psychologically dependent on drugs.  

Records from July 1978 note that the veteran was being 
processed for administrative separation, and had requested 
isolation/protection from drug dealers prior to transfer.  
Provisional diagnosis was acute paranoia (situational).  

Records from early August 1978 note that the veteran was 
apparently physically healthy, but emotionally neurotic-
paranoia.  The examiner noted that he had seen the veteran 
several months earlier, at which time he was a good looking, 
likable young man.  In the months since that time, his 
appearance and mental stability seemed to have been impaired, 
possibly due to lack of understanding in his division and 
heckling from peers.  It was recommended that the veteran be 
removed from his division until his separation.  Later in 
August 1978, the veteran was brought to sick bay by two 
members who stated they found him on an outside stairwell 
leading to the ISU track.  The veteran reported that he was 
walking up the stairs to the track when he was possibly hit 
on the nose and started to bleed.  However, he was not 
positive he had been hit.  It was noted that he had bleeding 
from both nostrils, had several partially broken teeth, and 
that he was slightly agitated with pressured speech and 
tangential.  Diagnosis was trauma to nose and mouth.  Later 
records show a diagnostic impression of drug abuse (poly); 
and inadequate personality disorder, moderate, existed prior 
to enlistment.  It was recommended that he be 
administratively separated from service due to his 
personality disorder.  Records from the end of August 1978 
reflect that it was recommended that he receive private 
counseling for his inadequate personality disorder following 
discharge.  

No psychiatric evaluation appears to have been conducted in 
conjunction with the veteran's August 1978 separation 
examination.

An October 1978 VA hospitalization report shows a diagnosis 
of adolescent situational reaction.

The veteran underwent an additional period of VA 
hospitalization from March to April 1980.  Diagnoses included 
inadequate personality with dissocial trends; and habitual 
use, multiple illicit drugs.

The evidence on file includes private medical records from R. 
R. N, MD, dated from February to September 1980, which show 
treatment for chronic undifferentiated schizophrenia.

Also on file are various statements from a private 
psychiatrist, R. H. A., MD (hereinafter, "Dr. A"), dated in 
July 1986, September 1986, and September 1987.  In essence, 
Dr. A noted that he had treated the veteran since November 
1984 for chronic undifferentiated schizophrenia.  Dr. A also 
noted that prior to his military service, the veteran had 
been treated several times at the Santa Cruz County Mental 
Health Hospital in 1976 and 1977.  Accordingly to an abstract 
of his chart, he was not considered to be psychotic at these 
visits, but was involved with drug abuse and behavioral 
problems.  Diagnosis was adjustment reaction of adolescence.  
Further, Dr. A summarized the veteran's service medical 
records.  In addition, Dr. A stated that the veteran went 
into service under considerable pressure, and while he did 
use some drugs and alcohol, the veteran felt that the severe 
stresses of the service were to blame for the onset of his 
hallucinations and paranoid delusions.  It does not appear 
that Dr. A provided any opinion as to whether the veteran's 
current psychiatric disorder was incurred in or aggravated by 
service.

The record also contains a private medical opinion dated in 
January 1988 from P. V. V., MD (hereinafter, "Dr. V").  Dr. 
V noted that he had treated the veteran in the past, and that 
the records he was sent indicated that the veteran was 
diagnosed in the service as having a substance abuse problem 
and a personality disorder.  Further, Dr. V noted that his 
impression was that the veteran did have a form of 
schizophrenia, but that the question was when did it begin.  
Dr. V also noted that he first saw the veteran in September 
1978, and diagnosed him as having a schizoaffective disorder, 
although the evidence for his being actively psychotic at 
that time was not strong initially.  Later, Dr. V thought he 
detected more signs of psychosis such as paranoia and 
tangential thinking.  However, Dr. V stated that the veteran 
could have been using drugs at that time, but he had no 
evidence of this.  Dr. V further noted that the veteran was 
hospitalized at 16 for what seemed to have been a drug-
induced psychosis.  Dr. V stated that there was no evidence 
of a schizophrenic-type of disorder at that time, but it was 
certainly possible with the drugs merely being the leading 
edge of how he presented.  In conclusion, Dr. V stated that 
the evidence, aside from the veteran's own responses of 
having a major psychiatric disorder other than drug abuse and 
a personality disorder were weak, but with some reasonable 
possibility of being true.  Nevertheless, from a psychiatric 
standpoint it was hard for Dr. V to conceive of schizophrenia 
as having been caused by the service since he (Dr. V) thought 
of that disorder as a disease of the brain.  Still, he stated 
that perhaps the service brought out a latent condition or 
appeared for other unexplainable reasons.

Service connection was subsequently denied for a psychiatric 
disability by a May 1988 Board decision.  The Board concluded 
that a psychiatric disability was not incurred in or 
aggravated by service, and that schizophrenia was not present 
to a degree of 10 percent disabling within one year of 
service.

The veteran subsequently submitted his original claim of 
entitlement to service connection for PTSD in July 1990.  He 
reported that he had been physically abused/punished by his 
immediate supervisors during service, and provided a summary 
of this purported abuse.  

The evidence submitted in support of the veteran's PTSD claim 
includes a February to March 1990 report of VA 
hospitalization.  Discharge diagnoses were generalized 
anxiety disorder, severe; history of mixed substance abuse, 
including alcohol; questionable somatization disorder; 
dependent personality and passive-aggressive personality 
traits; and chronic pain syndrome.

An August 1990 private psychological evaluation report from 
the Santa Cruz County Mental Health Services shows diagnostic 
impressions of generalized anxiety disorder; dysthymia; PTSD, 
delayed onset; and psychoactive substance abuse, not 
otherwise specified by history.  He was also found to have a 
personality disorder, not otherwise specified: Schizotypal, 
Dependent and Histrionic features.  

The veteran subsequently underwent a VA compensation and 
pension examination in January 1991.  Among other things, the 
examiner noted that the veteran's claims file was available 
for review.  Following examination of the veteran, the 
examiner diagnosed schizoaffective personality with 
predominant paranoid ideation; dysthymia, moderately severe; 
anxiety reaction, moderately severe; and substance abuse - 
history of drug and alcohol abuse.

Service connection was subsequently denied for PTSD by a 
March 1991 rating decision.  As noted above, while the 
veteran filed a timely Notice of Disagreement to this 
decision, he did not perfect a timely appeal following the 
issuance of a Statement of the Case.

An April 1997 VA psychological evaluation report noted, in 
part, that the primary traumatic events related by the 
veteran included an incident where he was reportedly taken to 
a secluded area of the ship by other service men, stripped 
naked, humiliated, beaten, and threatened with death.  He 
described this as part of an "initiation" ritual, and that 
he felt terrified and fearful that they would actual kill him 
if he tried to escape.  It was noted that in reviewing the 
veteran's records, there seemed to be some consistency in his 
description of these events at several points over the last 6 
years.  Diagnoses following evaluation included PTSD; major 
depression, severe, without psychotic features; and alcohol 
dependence, in partial remission, polysubstance dependence 
(by history).  He was also found to have a personality 
disorder, not otherwise specified (mixed features, passive-
dependent, borderline, antisocial).

An undated statement from a private physician, received in 
October 1997, noted that the veteran had been under his care 
for anxiety and chronic pain, and that his current 
medications included Valium.

A January 1998 statement reflects that the veteran was 
treated by VA for PTSD and other mental disorders, and had 
been in therapy since April 1997.  Further, various VA 
treatment reports are on file from 1997 and 1998 concerning 
psychiatric problems, with diagnoses of PTSD, among other 
things.

The veteran underwent a VA PTSD examination in April 1998.  
The examiner noted that the veteran's claims file was 
available and reviewed, and summarized the contents thereof.  
The veteran reported that he was harassed and abused by his 
supervisor in the military: "They did initiations and he 
used to beat me up.  Throw me against the wall.  He was 
trying to get me to grow up.  They did initiations, that is 
how I hurt my back and my neck."  The examiner stated that 
notes in the service medical records indicated that the 
veteran was complaining of this kind of treatment while in 
the military, and was diagnosed at that time as having severe 
drug abuse and a personality disorder.  

Following examination of the veteran, the examiner's 
diagnoses included anxiety disorder, not otherwise specified; 
dysthymia; polysubstance abuse in sustained full remission; 
somatization disorder; and personality disorder, not 
otherwise specified with periodic psychotic decompensation.  
Moreover, the examiner opined that the veteran had a 
longstanding personality disorder which included schizoid, 
avoidant, dependent, passive-aggressive, self-defeating, 
schizotypal, borderline, and paranoid features.  The examiner 
also opined that under stress the veteran could decompensate.  
In addition, the examiner believed that the veteran had 
developed an independent anxiety disorder and depression 
(dysthymia) as well as a possible somatization disorder.  The 
examiner further noted that the veteran had a history of 
polysubstance abuse, but stated that he had been clean and 
sober for over a year from all substances.  Regarding PTSD, 
the examiner did not believe the veteran had PTSD because she 
did not believe the stressors described, even if everything 
the veteran said was the literal truth, met criterion A for 
PTSD, which was

[t]he person has been exposed to a 
traumatic event in which both of the 
following were present: (1) The person 
experienced, witnessed or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury or a threat to the physical 
integrity of self or others.  (2) The 
persons response involved intense fear, 
helplessness or horror

The examiner stated that the veteran clearly indicated that 
he knew these were initiation ceremonies, and he did not 
indicate at this examination that he was at any time fearful 
they would kill him or so out of contact with reality that he 
thought that this was likely.  Further, the examiner believed 
the veteran suffered a narcissistic injury by being exposed 
to this treatment at the age of 17, and that his personality 
coupled with what sounded like ongoing drug abuse from the 
service medical records, may have contributed to the negative 
effect this initiation and harassment had upon this.  Despite 
this, the examiner did not believe that the veteran's 
experience met criterion A for the development of PTSD.  The 
examiner also opined that most of the veteran's current 
functioning problems were due to his personality disorder, 
and that his anxiety-depression and somatization disorder 
were of secondary importance in determining his functional 
level.  Additionally, the examiner believed that what was 
documented as apparent periodic psychotic decompensation was 
a function of his personality disorder rather than of any 
independent schizophrenic disorder.

An August 2000 private psychological evaluation report noted 
that the veteran reported that, while aboard ship in the 
military, he was trapped in a section of the ship by fellow 
service men, and he was stripped naked and hung upside down 
by his ankles.  He reported that his body was smeared with 
spit, coffee grounds, and toxic fluids and lubricants, and 
that they ridiculed his genitals.  He indicated that he 
sought legal aid, but no one was there and he never tried 
back.  Further, he reported that they threatened they would 
kill him if he did not do what they said.  Diagnostic 
impressions from this evaluation included PTSD, chronic; and 
personality disorder, not otherwise specified.  The examiner 
noted that the veteran reported a problematic childhood, 
including physical abuse, which was reasonably predisposing 
to PTSD.  Later, while in the military, he described a 
situation in which he was targeted for abuse and humiliation.  
The examiner opined that it was reasonable that this brought 
up the childhood abuse through both physical and emotional 
association.  Moreover, the examiner stated that the testing 
and interview supported other psychological issues going on 
for the veteran, which could best be described as 
longstanding personality disturbances.  The examiner stated 
that these personality patterns revealed much difficulty 
dealing with people in most social interactions, and were 
predisposing to the PTSD.  The examiner recommended that the 
veteran be accepted for military-related PTSD.

At his September 2000 personal hearing, the veteran described 
several stressful experiences which he claimed had occurred 
during his active service: first, being slammed against the 
wall by an officer; second, the initiation ritual where he 
was hung upside down by his feet, naked, with spit, coffee 
grinds, and other material spread over his body; and, third, 
losing several teeth when he was beaten up by an unknown 
assailant.  In addition, he related that he was forced to 
clean up puddles of Cellulose without protective gear, and 
this caused an eye infection.  The veteran identified TG as 
one of the individuals who physically abused and threatened 
him, and related how he and his brother had tried to locate 
TG without success.  He also described his current 
symptomatology.

The veteran also submitted a lay statement from his brother, 
which indicated that the veteran had recounted to his brother 
the stressful incidents which he experienced while in the 
military.  In addition, his brother asserted that the veteran 
returned from the military a different person, and described 
the veteran's symptomatology.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

Initially, the Board acknowledges that the veteran has 
received competent medical diagnoses of PTSD, attributed to 
his account of emotional and physical abuse while on active 
duty.  This evidence includes the April 1997 VA psychological 
evaluation report, the VA treatment records from 1997 and 
1998, and the August 2000 private psychological evaluation 
report.  However, the record does not show that any of these 
opinions were based upon a complete review of the veteran's 
claims file, to include his service medical records.  
Moreover, for the reasons stated below, the Board finds that 
these diagnoses are not based upon the confirmed 
circumstances of the veteran's military service; i.e., he 
does not have a confirmed stressor.

The Board notes that the record does not show, nor does the 
veteran allege, that he engaged in combat with the enemy 
during active service.  When a claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

As noted above, the veteran has contended that he developed 
PTSD as a result of physical and emotional abuse that 
occurred during military service.  This includes the claimed 
initiation ritual where he was stripped naked, hung upside 
down, and had his body smeared with spit, coffee grinds, and 
other materials; being slammed against a wall by his 
supervisor; having several teeth broken as a result of an 
assault by fellow servicemen; and receiving an eye infection 
after being forced to clean up puddles of Cellulose without 
protective gear.  However, the record does not confirm that 
these stressors occurred, at least not to the extent 
described by the veteran.

A review of the veteran's service medical records confirm 
that he did complain of problems with his supervisors and 
fellow servicemen while on active duty.  For example, records 
from April 1978 note that he related paranoia towards other 
persons in his division.  The undated consultation report 
noted that the veteran did not like his job, the military, 
had a very poor relationship with his supervisors, and felt 
that his LPO was out to get him.  Moreover, records from 
August 1978 not that his appearance and mental stability 
seemed to have been impaired, possibly due to lack of 
understanding in his division and heckling from peers.  These 
records also recommended that the veteran be removed from his 
division until his separation.  However, these records do not 
show that he endured actual physical abuse during this 
period.  There is nothing in either his service medical or 
service personnel records which confirm his account of being 
thrown against a wall by his supervisor, or his account of 
the alleged initiation ritual.  Further, the record reflects 
that the veteran first reported such incidents several years 
after service.  The Board finds that the contemporaneous 
service records are entitled to more weight regarding the 
actual circumstances of service than the veteran's subsequent 
statements made in the context of seeking compensation 
benefits.

The Board acknowledges that the service medical records 
confirm that the veteran sustained nose and mouth trauma 
during service, to include damage to his teeth.  However, the 
August 1978 service medical records concerning this trauma 
noted that the veteran reported that he was walking up the 
stairs to the track when he was possibly hit on the nose and 
started to bleed.  Further, he reported that he was not 
positive he had been hit.  In short, the service medical 
records do not support a finding that this trauma was due to 
an assault by fellow servicemen.  Similarly, the Board notes 
that the service medical records confirm that he was treated 
for an eye infection in February 1978, as a result of his 
rubbing the eye while cleaning up Cellulose.  Nevertheless, 
these records do not show that he was forced to clean the 
Cellulose without protective gear, nor that this task was 
part of a targeted campaign of emotional and physical abuse.  
Moreover, the Board notes that the veteran first alleged that 
these injuries were the result of such abuse several years 
after service.

With respect to the statement from the veteran's brother, the 
Board finds that nothing in the record reflects that this 
statement is based on any independent knowledge of events 
during the veteran's service.  Consequently, it does not 
constitute credible supporting evidence of a stressor.  
Further, the Board finds that the veteran has not otherwise 
submitted any corroborating evidence that his alleged 
stressors occurred, to include buddy statements from 
individuals who served with him during his period of active 
duty.

The Board notes that the most probative medical opinions on 
file concerning the veteran's PTSD claim, which are based 
upon both an examination of the veteran and a review of his 
claims file (emphasis added), are the January 1991 and April 
1998 VA PTSD examination reports.  As noted above, both of 
these examinations concluded that the veteran did not have 
PTSD.  However, there is some medical evidence of PTSD.  The 
primary impediment to a grant of service connection is the 
absence of a verified in-service stressor.  As noted above, 
one requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a stressor leading to PTSD occurred 
in service.  Since the veteran did not engage in combat with 
the enemy, such stressor must be established by service 
records or other credible supporting evidence.  Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran 
has not provided independent information to verify a service 
stressor, nor has he provided sufficiently detailed 
information to permit stressor verification through the 
service department, to include the veteran's account of 
emotional and physical abuse during service. 

Since there is no evidence of a confirmed stressor, the Board 
finds that any additional development, to include another 
psychiatric examination of the veteran, is not required to 
comply with VA's duty to assist, because there is no 
reasonable possibility that such an examination would produce 
credible supporting evidence, that is, credible evidence from 
someone other than the veteran, that a claimed stressor 
occurred.  Without such evidence, the veteran does not meet 
the requirements for a grant of service connection for PTSD.  
38 C.F.R. §§ 3.304(f), 4.125(a).

As an additional matter, the Board acknowledges that the 
veteran did undergo psychiatric treatment during service, and 
that he currently has an acquired psychiatric disorder.  
However, the veteran's service medical records reflect that 
he was diagnosed with a personality disorder and drug abuse 
during service, and do not show that he was diagnosed with an 
acquired psychiatric disorder.  Moreover, the medical 
evidence does not show he was diagnosed with a psychiatric 
disorder within his first post-service year, nor does it 
contain any competent medical evidence which otherwise 
relates the current psychiatric disorder to the confirmed 
circumstances of the veteran's military service.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

